Opinion by
Judge Blatt,
Our review of the record in the court below reveals no abuse of discretion or error of law and we believe *255that Judge Brown has soundly reasoned the conclusion reached which we will affirm. Judge Brown's opinion maybe found at 105 Montg. 367 (1979).
In addition, we believe that our recent decision in Appeal of Hoak, 44 Pa. Commonwealth Ct. 108, 403 A.2d 639 (1979) is controlling on the issue of the retro-activity of Act 150.1
Order
And Now, this 9th day of November, 1979, the order of the Court of Common Pleas of Montgomery County dated April 4,1979 in the above-captioned matter is hereby affirmed.

 Act of September 28, 1978, P.L. 785, 53 P.S. §10916.